--------------------------------------------------------------------------------

GUARANTY

            This GUARANTY, dated as of December 31, 2014 (this “Guaranty”) is
made by GOLDEN QUEEN MINING HOLDINGS, INC., a California corporation (“Holdings”
or the “Guarantor”) in favor of THE LANDON T. CLAY 2009 IRREVOCABLE TRUST DATED
MARCH 6, 2009 (“LTC Lender”) and HARRIS CLAY, an individual (together with LTC
Lender, the “Lenders”), pursuant to that certain Term Loan Agreement dated of
even date herewith among Golden Queen Mining Co. Ltd., a British Columbia
corporation (the “Borrower”) and the Lenders (the “Loan Agreement”). Unless
otherwise defined herein, terms defined in the Loan Agreement are used herein as
defined in the Loan Agreement.

            WHEREAS, the Guarantor will derive substantial direct and indirect
benefits from the transactions contemplated by the Loan Agreement;

            WHEREAS, it is a condition precedent to the making of the Loan by
the Lenders that the Guarantor shall have executed and delivered this Guaranty;

            NOW, THEREFORE, in order to induce the Lenders to enter into the
Loan Agreement and to make a term loan to the Borrower upon the terms and
subject to the conditions set forth in the Loan Agreement, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Guarantor agrees as follows:

            1.        GUARANTY OF PAYMENT AND PERFORMANCE. The Guarantor hereby
guarantees to the Lenders the full and punctual payment when due (whether at
maturity, by acceleration or otherwise) and the performance of all Obligations.
This Guaranty is an absolute, unconditional and irrevocable guaranty of the full
and punctual payment and performance of the Obligations and not of their
collectability only and is in no way conditioned upon any requirement that the
Lenders first attempt to collect any of the Obligations from the Borrower or
resort to any collateral or other means of obtaining their payment.

            2.        GUARANTOR’S AGREEMENT TO PAY.

                                 (a)        If an Event of Default shall occur
and be continuing under the Loan Agreement, the obligations of the Guarantor
hereunder shall become immediately due, without notice of any nature, which
notice is expressly waived by the Guarantor, and the Guarantor shall immediately
pay to the Lenders on demand the full unpaid balance of the Obligations.

                                 (b)        The Guarantor further agrees, as the
principal obligor and not as a guarantor only, to pay to the Lenders, on demand,
all costs and expenses (including court costs and reasonable legal expenses)
incurred or expended by the Lenders in connection with the Obligations, this
Guaranty and the enforcement thereof, together with interest on amounts
recoverable under this Guaranty from the time such amounts become due until
payment, at the rate per annum equal to the Fixed Rate; provided that if such
interest exceeds the maximum amount permitted to be paid under applicable law,
then such interest shall be reduced to such maximum permitted amount.

--------------------------------------------------------------------------------

                                 (c)        Payments by the Guarantor hereunder
may be required by the Lenders on any number of occasions.

            3.        UNLIMITED GUARANTY. The liability of the Guarantor
hereunder shall be unlimited.

            4.        WAIVERS BY GUARANTOR; LENDERS’ FREEDOM TO ACT. The
Guarantor agrees that the Obligations will be paid and performed strictly in
accordance with their respective terms regardless of any law, regulation or
order now or hereafter in effect in any jurisdiction affecting any of such terms
or the rights of the Lenders with respect thereto. To the extent permitted by
applicable law, the Guarantor waives presentment, demand, protest, notice of
acceptance, notice of obligations incurred and all other notices of any kind,
all defenses which may be available by virtue of any valuation, stay, moratorium
law or other similar law now or hereafter in effect, any right to require the
marshalling of assets of the Borrower, and all suretyship defenses generally.
Without limiting the generality of the foregoing, the Guarantor, to the extent
permitted by applicable law, agrees to the provisions of any instrument
evidencing, securing or otherwise executed in connection with any Obligation and
agrees that the obligations of the Guarantor hereunder shall not be released or
discharged, in whole or in part, or otherwise affected by (i) the failure of the
Lenders to assert any claim or demand or to enforce any right or remedy against
the Borrower; (ii) any extensions or renewals of any Obligation; (iii) any
rescissions, waivers, amendments or modifications of any of the terms or
provisions of any agreement evidencing, securing or otherwise executed in
connection with any Obligation; (iv) the substitution or release of any entity
primarily or secondarily liable for any Obligation; (v) the adequacy of any
rights the Lenders may have against any collateral or other means of obtaining
repayment of the Obligations; (vi) the impairment of any collateral securing the
Obligations, including without limitation the failure to perfect or preserve any
rights the Lenders might have in such collateral or the substitution, exchange,
surrender, release, loss or destruction of any such collateral; or (vii) any
other act or omission which might in any manner or to any extent vary the risk
of the Guarantor or otherwise operate as a release or discharge of the
Guarantor, all of which may be done without notice to the Guarantor.

            5.        UNENFORCEABILITY OF OBLIGATIONS AGAINST BORROWER. If for
any reason the Borrower has no legal existence or is under no legal obligation
to discharge any of the Obligations, or if any of the Obligations have become
irrecoverable from the Borrower by operation of law or for any other reason,
this Guaranty shall nevertheless be binding on the Guarantor to the same extent
as if the Guarantor at all times had been the principal obligor on all such
Obligations. In the event that acceleration of the time for payment of such
Obligations is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower, or for any other reason, all such amounts otherwise subject to
acceleration under the terms of any agreement evidencing, securing or otherwise
executed in connection with any Obligation shall be immediately due and payable
by the Guarantor.

            6.        WAIVER OF SUBROGATION. Until the payment and performance
in full of all Obligations and any and all obligations of the Borrower to the
Lenders, the Guarantor shall not exercise any rights against the Borrower
arising as a result of payment by the Guarantor hereunder, by way of subrogation
or otherwise, and will not prove any claim in competition with the Lenders in
respect of any payment hereunder in bankruptcy or insolvency proceedings of any
nature; the Guarantor will not claim any set-off or counterclaim against the
Borrower in respect of any liability of the Guarantor to the Borrower; the
Guarantor waives any benefit of and any right to participate in any collateral
which may be held by the Lenders; and notwithstanding any other provision to the
contrary contained herein, the Guarantor hereby irrevocably waives any and all
rights it may have at any time (whether arising directly or indirectly, by
operation of law or by contract) to assert any claim against the Borrower on
account of payments made under this Guaranty, including, without limitation, any
and all rights of or claim for subrogation, contribution, reimbursement,
exoneration and indemnity.

- 2 -

--------------------------------------------------------------------------------

            7.        SUBORDINATION. The payment of any amounts due with respect
to any Indebtedness of the Borrower now or hereafter held by the Guarantor is
hereby subordinated to the prior payment in full of the Obligations. The
Guarantor agrees that the Guarantor will not demand, sue for or otherwise
attempt to collect any such Indebtedness of the Borrower to the Guarantor until
the Obligations shall have been paid in full. If, notwithstanding the foregoing
sentence, the Guarantor shall collect, enforce or receive any amounts in respect
of such Indebtedness, such amounts shall be collected, enforced and received by
the Guarantor as trustee for the Lenders and be paid over to the Lenders on
account of the Obligations without affecting in any manner the liability of the
Guarantor under the other provisions of this Guaranty.

            8.        FURTHER ASSURANCES. The Guarantor authorizes the Lenders
to file any financing statement deemed by the Lenders to be necessary or
desirable to perfect any security interest granted by the Guarantor to the
Lenders, and as agent for the Guarantor, to sign the name of the Guarantor
thereto. The Guarantor also agrees to do all such things and execute all such
documents, as the Lenders may consider necessary or desirable to give full
effect to this Guaranty and to perfect and preserve the rights and powers of the
Lenders hereunder, and the Guarantor hereby authorizes the Lenders to file such
UCC financing statements and amendments as may be deemed necessary or desirable
by the Lenders.

            9.        SUCCESSORS AND ASSIGNS. This Guaranty shall be binding
upon the Guarantor, its successors and assigns, and shall inure to the benefit
of and be enforceable by the Lenders and their successors, transferees and
assigns under the Loan Agreement; provided that the Guarantor shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Lenders.

            10.      AMENDMENTS AND WAIVERS. No amendment or waiver of any
provision of this Guaranty nor consent to any departure by a Guarantor therefrom
shall be effective unless the same shall be in writing and signed by the
Lenders. No failure on the part of the Lenders to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.

            11.      NOTICES. All notices hereunder shall be given in the same
manner as set forth in Section 8.1 of the Loan Agreement, provided that the
Borrower’s address for notices shall constitute the Guarantor’s address for
notices, and any notice given to Borrower in accordance with the terms of such
Section shall be deemed to be given to the Guarantor.

- 3 -

--------------------------------------------------------------------------------

            12.      WAIVER OF JURY TRIAL. THE GUARANTOR AND EACH LENDER HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THEIR RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH
THIS GUARANTY, THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR
OBLIGATIONS HEREUNDER OR THEREUNDER, THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY INCLUDING, WITHOUT LIMITATION, ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF A LENDER
RELATING TO THE ADMINISTRATION OR ENFORCEMENT OF THE LOAN AND THE LOAN
DOCUMENTS, AND AGREE THAT THEY WILL NOT SEEK TO CONSOLIDATE ANY SUCH ACTION WITH
ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.

            EXCEPT AS PROHIBITED BY LAW, THE GUARANTOR AND EACH LENDER HEREBY
WAIVE ANY RIGHT THEY MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO
IN THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.

            THE GUARANTOR (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF A LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ANY LENDER
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
(b) ACKNOWLEDGES THAT EACH LENDER HAS BEEN INDUCED TO ENTER INTO THE LOAN
DOCUMENTS TO WHICH EACH IS A PARTY BECAUSE OF, AMONG OTHER THINGS, THE
GUARANTOR’S WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.

            13.      GOVERNING LAW. This Guaranty and each of the other Loan
Documents are contracts under the laws of the State of New York and shall for
all purposes be construed in accordance with and governed by the laws of said
State without reference to its conflict or choice of laws principles (other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law, which shall
apply to this Agreement).

            14.      JURISDICTION; CONSENT TO SERVICE OF PROCESS.

                                 (a)        The Guarantor hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court for the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final, non-appealed judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Guaranty or any other Loan
Document shall affect any right that the Guarantor or the Lenders may otherwise
have to bring any action or proceeding relating to this Guaranty or any other
Loan Document against any other party hereto or their properties in the courts
of any jurisdiction.

- 4 -

--------------------------------------------------------------------------------

                                 (b)        The Guarantor hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Guaranty or
any other Loan Document in any court referred to in Section 15(a). Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

            15.      MISCELLANEOUS. This Guaranty constitutes the entire
agreement of the Guarantor with respect to the matters set forth herein. The
rights and remedies herein provided are cumulative and not exclusive of any
remedies provided by law or any other agreement, and this Guaranty shall be in
addition to any other guaranty of the Obligations. The invalidity or
unenforceability of any one or more sections of this Guaranty shall not affect
the validity or enforceability of its remaining provisions. Captions are for the
ease of reference only and shall not affect the meaning of the relevant
provisions. The meanings of all defined terms used in this Guaranty shall be
equally applicable to the singular and plural forms of the terms defined.

            16.      ADDITIONAL GUARANTORS. Each Subsidiary of the Borrower that
is required to become a Guarantor pursuant to Section 5.10 of the Loan Agreement
will become a Guarantor (each, an “Additional Guarantor”) hereunder, with the
same force and effect as if it were originally named as a Guarantor herein, for
all purposes of this Agreement upon the execution and delivery by such Person of
a supplement to this Agreement in such form as is reasonably acceptable to the
Lenders (each a “Guaranty Supplement”). Each reference to “Guarantor” (or any
words of like import referring to a Guarantor) in this Agreement or any other
Loan Document shall also mean each Additional Guarantor; and each reference in
this Agreement or any other Loan Document to this “Guaranty” (or words of like
import referring to this Agreement) shall mean this Agreement as supplemented by
each Guaranty Supplement. No consent of any other Guarantor hereunder will be
required for the execution and delivery of any Guaranty Supplement. The rights
and obligations of Holdings or any other Guarantor hereunder shall remain in
full force and effect notwithstanding the addition of any Additional Guarantor
as a party to this Agreement.

[Remainder of page intentionally left blank; signature page follows]

- 5 -

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be
executed and delivered by its duly authorized officer, as of the date first
above written.

GUARANTOR:

GOLDEN QUEEN MINING HOLDINGS, INC.

  By: /s/ Lutz Klingmann      Name:   Lutz Klingmann     Title:     President

[Signature page to Guaranty]

--------------------------------------------------------------------------------